The defendant Joseph P. Trantino’s petition for certification for appeal from the Appellate Court, (AC 11795), is granted, limited to the following issues:
“1. Where a defendant appeals from a judgment of strict foreclosure and the trial court terminates the automatic stay pending appeal, may the Appellate Court lawfully dismiss the appeal as moot if the law day set by the trial court passes prior to the Appellate Court’s deciding the appeal?
*907The Supreme Court docket number is SC 14790.
Jeremiah Donovan, in support of the petition.
Lloyd L. Langhammer, in opposition.
Decided May 26, 1993
“2. Are due process of law and the statutory right to appeal violated by a trial court’s ordering of a strict foreclosure, terminating the automatic stay pending appeal, and setting a law day prior to the time that the Appellate Court can decide the appeal, thus denying the defendant any opportunity for appellate review of the trial court’s judgment of strict foreclosure?”